Citation Nr: 0618750	
Decision Date: 06/26/06    Archive Date: 06/30/06

DOCKET NO.  02-01 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Basic eligibility for payment of Department of Veterans 
Affairs improved pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel




INTRODUCTION

The appellant served on active duty from November 1972 to 
December 1974.

This appeal is from a January 2002 decision of the Department 
of Veterans Affairs (VA) North Little Rock, Arkansas Regional 
Office (RO).


FINDING OF FACT

In February 1985, VA adjudged the appellant's discharge from 
active duty from the period of November 29, 1972, to December 
4, 1974, to have been issued under dishonorable conditions.


CONCLUSION OF LAW

The appellant is not eligible for gratuitous VA benefits, 
including pension.  38 U.S.C.A. §§ 101(2), 1110, 1521 (West 
2002); 38 C.F.R. §§ 3.1(d), (n), 3.12(c)(6), 3.3(a)(3) 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Basic Eligibility

The appellant has applied for VA disability pension.  
Disability pension is a monetary benefit authorized for 
veterans of a period of war who are permanently and totally 
disabled by non-service-connected disabilities.  38 U.S.C.A. 
§ 1521 (West 2002).  The appellant is not a veteran.  VA is 
not authorized to pay him pension benefits.

The appellant received an other-than-honorable discharge.  In 
February 1985 VA adjudged the appellant dishonorably 
discharged because of repeated absences without leave (AWOL).  
See 38 C.F.R. § 3.12(c)(6) (2005).  Notice of this 
determination was provided to the appellant later that month.  

For VA purposes a veteran is a person who "served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable."  38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. 
§ 3.1(d) (2005).  When VA adjudged the appellant's service 
dishonorable, he became legally ineligible for the status of 
"veteran."   Because the appellant is not a veteran, and VA 
is only authorized to pay pension benefits to veterans, he is 
not eligible for pension benefits.

The appellant has written to explain his behavior in service.  
Those statements are irrelevant to his instant claim for 
pension benefits.

The appellant stated in his January 2002 notice of 
disagreement in the instant appeal that he did not receive 
notice of the 1985 VA determination of the character of his 
service or of his right to appeal that decision.  The 1985 
character of service decision is not under appellate review.  
If the appellant wishes to make a collateral attack on the 
1985 decision, he must initiate process with the agency of 
original jurisdiction.

II.  Duty to Notify and to Assist

The Board's April 2004 remand instructed VA to provide the 
appellant notice of how to prosecute his claim and assistance 
to do so.  See 38 U.S.C.A. § 5103(a), 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).  VA General Counsel subsequently 
opined that the notice and assistance mandates of sections 
5103(a) and 5103A do not apply to claims that cannot be 
substantiated because there is no legal basis for the claim, 
as in this case.  VAOPGCPREC 5-2004.  In light of the General 
Counsel's opinion, the Board's remand instruction is moot.  
The appellant has suffered no prejudice from failure to 
receive the ordered notice and assistance.  Cf Stegall v. 
West, 11 Vet. App. 268, 271 (1998) (claimant has right to 
performance of Board remand instructions).




ORDER

Basic eligibility for VA pension benefits is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


